DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 9/22/2022 has been considered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 10, 12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chun (USPN 4,698,816) in view of JP 2007-36080 A – translation provided by Applicant.
With respect to claim 1, Chun discloses: A method, comprising: amplifying seed laser radiation that is radiated into a laser-active amplifier medium along an irradiation direction [ taught by the method of operation of the laser amplification system shown by figure 8A in that laser oscillator (101) inputs seed light into laser amplifier (108) ], wherein the seed laser radiation has a transverse seed laser intensity profile that is transformed into a plateau-shaped input intensity profile by a transformer element on the irradiation side [ taught by filter-polarization combination (103, 104 and 105); column 19, lines 34-42 ], wherein the input intensity profile maintains the shape of the seed laser intensity profile along a transverse direction of the seed laser radiation, and wherein the transverse direction is along a fast axis.
Chun does not explicitly teach wherein the input intensity profile maintains the shape of the seed laser intensity profile along a transverse direction of the seed laser radiation, and wherein the transverse direction is along a fast axis.
However, figure 1 of JP 2007-36080 A teaches that it was known before the time of the present application to have used an intensity uniformizing optical system (5) to operate on the output of a laser oscillator (2) wherein the intensity is flattened along one direction (11) and a maintained along the fast axis (12).
Because column 19, lines 34-42 of Chun suggest using structure to flatten the output of their oscillator (101), it would have been obvious for a skilled artisan to use other known elements to perform the same function, such as shown by JP 2007-3608 A.
With respect to claim 18, Chun discloses: An amplifier for amplifying seed laser radiation that is radiated into a laser-active amplifier medium along an irradiation direction [ taught by figure 8A ], the amplifier comprising: one or more elements comprising the laser-active amplifier medium [ taught by laser amplifier (108) ], wherein the seed laser radiation has a transverse seed laser intensity profile that is transformed into a plateau-shaped input intensity profile by a transformer element on the irradiation side [ taught by filter-polarization combination (103, 104 and 105); column 19, lines 34-42 ], wherein the input intensity profile maintains the shape of the seed laser intensity profile along a transverse direction of the seed laser radiation, and wherein the transverse direction is along a fast axis.
Chun does not explicitly teach wherein the input intensity profile maintains the shape of the seed laser intensity profile along a transverse direction of the seed laser radiation, and wherein the transverse direction is along a fast axis.
However, figure 1 of JP 2007-36080 A teaches that it was known before the time of the present application to have used an intensity uniformizing optical system (5) to operate on the output of a laser oscillator (2) wherein the intensity is flattened along one direction (11) and a maintained along the fast axis (12).
Because column 19, lines 34-42 of Chun suggest using structure to flatten the output of their oscillator (101), it would have been obvious for a skilled artisan to use other known elements to perform the same function, such as shown by JP 2007-3608 A.
Claim 2 would have been obvious to a skilled artisan because adapting the gain function of the laser amplifier (108) would have been suggested to a skilled artisan by the teaching of column 19, lines 31-42, which state that using a flat top beam intensity profile more efficiently extracts stored energy from an amplifier.
Claim 17 would have been obvious because a person of ordinary skill would have considered the width of the amplifier medium, when optimizing fill factor, as suggested by column 20, lines 48-57.
Claim 3 is taught by the curve (12) shown by JP2007-3608 A, thus being obvious for the reasons applied to claim 1.
Claims 4 and 5 would have been obvious for the reasons applied to parent claim 1 because a transformation from a Gaussian profile to a “flat top” profile creates a non-fundamental mode and reduces the maximum energy peak.
Claim 9 would have been obvious for the reasons applied to claim 1 because figure 8A of Chen shows the laser amplifier (108) having a cuboidal shape.
Claim 10 would have been obvious for the reasons applied to claim 1 because figure 8A of Chen shows light being injected normal to the end face of laser amplifier (108) and, as such, being parallel the optical axis.
Claim 12 would have been obvious for the reasons applied to claim 1 because the elements set forth are taught by column 19, lines 57-66 of Chen.
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chun (USPN 4,698,816) in view of JP 2007-36080 A – translation provided by Applicant, as applied to claim 1 above, and further in view of Kurosawa (USPAP 2016/0316551).
Claim 11 would have been obvious because figure 2 of Kurosawa establishes that multi-pass amplifiers (351-1) were known for the purpose of amplifying oscillator signals – thus rendering the limitations of claim 11 using structure known to perform the desired function.

Claim 13 would have been obvious because output power in the device of figure 2 of Kurosawa depended on input oscillator power and amplifier gain, thus requiring the input intensity of the oscillator to be considered when seeking to prevent damage to the lens (22) and reflector (23).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chun (USPN 4,698,816) in view of JP 2007-36080 A – translation provided by Applicant, as applied to claim 1 above, and further in view of Yin et al (USPAP 2006/0239304).
With respect to claim 15, figure 1 of Yin et al teach that is was known to provide pumping means (LD1-LD8) to amplifiers operating on an injected oscillator pulse - matching the pumping profile to input intensity would have been obvious when seeking to maximize gain in that profile matching would have improved the efficiency amplification via stimulated photons..
With respect to claim 16, figure 1 of Yin et al teaches that a cascade of amplifiers (82, 84, 86 and 88) was a conventional practice used to add gain, thus rendering the limitations obvious as merely reciting known structure to produce a desired result – gain improvement.
Allowable Subject Matter
Claim 19 is allowed.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645